Citation Nr: 1140192	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  03-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran has active service in the Army from January 1966 to January 1968 and from January 1991 to August 1991.  He also served in the Army reserves from January 1976 September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the Veteran's claim of entitlement to service connection for a nervous disorder on the basis that new and material evidence sufficient to reopen a previously denied claim had not been received.

Most recently, in August 2007, the Board reopened the Veteran's previously denied claim and remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The issue of entitlement to service connection for tinea cruris has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran raised such by a May 1998 statement.  Therefore, the Board does not have jurisdiction over the issue and it is thus referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim. 

The Veteran seeks service connection for a nervous disorder.  During the appellate period, he also has been diagnosed with depressive disorder.  The Veteran asserts, in his October 2004 statement, that his mental condition is the result of his service in the Republic of Vietnam and Saudi Arabia.  

The Board notes that the Veteran's most recent VA treatment records are dated in March 2010.  There is no indication that the Veteran has ceased VA treatment.
Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Records related to the Veteran's first instance of psychiatric treatment, identified at his July 1976 VA examination, are not of record.  At that time, the Veteran reported that he was receiving treatment on a regular basis from Dr. S., and had been for 18 months.  As the Board shall consider whether the Veteran entered his second period of active service in sound condition, records demonstrating psychiatric treatment dated subsequent to separation from his first period of active service are relevant to the present claim and should be obtained. 

Also, the Veteran has asserted that he is in receipt of disability benefits from the Social Security Administration (SSA).  Of record is a July 2004 psychiatric evaluation conducted for the purpose of the Veteran's claim for SSA disability benefits.  However, complete records related to such claim have not been associated with the claims file.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of the Veteran's pending claim, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

To date, no examiner has been asked to opine as to the relationship between the Veteran's current acquired psychiatric disorder, claimed as a nervous condition, including depressive disorder, and his periods of active service.  Specifically, no examiner has opined if the Veteran's symptoms reported on VA examination in 1976 represent evidence of a condition that preexisted his second period of active service and 1991, and if so, if such condition was worsened by the second period of active service.  Further, no examiner has opined if the Veteran's current acquired psychiatric disorder was incurred in or aggravated by the Veteran's periods of active service.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.                    § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated from March 2010 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  

2.  Send the Veteran a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain his private treatment records from Dr. S., as identified at the time of his July 1976 VA examination.  Advise the Veteran that he may submit his private treatment records if he so chooses.  All communications with the Veteran and record of any attempt to obtain his private treatment records must be properly documented in the claims file.  If a negative response is received from the Veteran, or any treatment provider, the claims file must be properly documented in this regard. 

3.  Obtain and associate with the claims file all relevant records related to the Veteran's claim for disability benefits from the SSA, to include any treatment records upon which SSA based its decision.  Any and all responses, including negative responses, from the SSA must be properly documented in the claims file.  

4.  Subsequent to obtaining or attempting to obtain the above-described VA, SSA, and private treatment records, schedule the Veteran for a VA examination with an appropriate provider.  The examiner must diagnose any acquired psychiatric disorder present and respond to the following:  

(a)  Is it at least as likely as not (at least a 50 percent probability) that any current acquired psychiatric disorder was incurred during the Veteran's first period of active service, dated from January 1966 to January 1968, or is otherwise related to such active service? 

(b)  Are the Veteran's complaints of psychiatric symptoms and his diagnosis of a personality disorder on VA examination in 1976, and records of psychiatric treatment dated in 1975, if any, evidence (obvious and manifest) that an acquired psychiatric disorder preexisted the Veteran's entry into his second period of active service in January 1991? 

(c)  If the Veteran entered active service in January 1991 with a preexisting acquired psychiatric disorder, was there an increase in severity of such during his second period of active service dated from January 1991 to August 1991?

(d)  If the Veteran clearly and unmistakably entered active service in January 1991 with a preexisting acquired psychiatric disorder that increased in severity during his second period of active service, is there evidence that such increase was due to the natural progress of the disease? 

(e)  If no acquired psychiatric disorder preexisted the Veteran's second period of active service in January 1991, is it at least as likely as not (at least a 50 percent probability) that any current acquired psychiatric disorder was incurred during the Veteran's second period of active service dated from January 1991 to August 1991, or is otherwise related to such active service? 

All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  A complete rationale should be provided for all opinions given.  

The RO should advise the Veteran that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim, and the claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

5.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

6.  After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



